Fourth Court of Appeals
                               San Antonio, Texas
                                     June 28, 2022

                                  No. 04-21-00394-CV

                                  Adalgiza MARCIA,
                                       Appellant

                                           v.

                                  Derly MASCORRO,
                                        Appellee

                    From the County Court at Law, Starr County, Texas
                               Trial Court No. CC-20-170
                      Honorable Orlando Rodriguez, Judge Presiding


                                     ORDER
      The Appellant's Motion for Leave to File Reply Brief is hereby GRANTED.




                                                _________________________________
                                                Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of June, 2022.



                                                ___________________________________
                                                Michael A. Cruz,
                                                Clerk of Court